DETAILED ACTION
	This Office Action is in response to the Election filed on November 4, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species G, fig. 46, claims 1, 6-8, and 14-19 in the reply filed on November 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-5, 9-13, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or-Bach et al. (US Pub. 2018/0204835 A1)
In re claim 1, Or-Bach et al. shows (figs. 3H-3L) a three-dimensional semiconductor memory device, comprising: first semiconductor patterns (326), which are vertically stacked on a substrate and are spaced apart from each other along a vertical direction, each of the first semiconductor patterns including: a first end portion and a second end portion spaced apart from each other, and a first side surface and a second side surface spaced apart from each other, each of the first and second sides surfaces connecting the first end portion to the second end portion; a first source/drain region (SL) and a second source/drain region (other SL) in each of the first semiconductor patterns, the first and second source/drain regions being respectively adjacent to the first and second end portions; a channel region (within 326) in each of the first semiconductor patterns, the channel region being between the first and second source/drain regions; a first word line (WL 350) adjacent to the first side surfaces of the first semiconductor patterns and the channel regions, the first word line extending in the vertical direction perpendicular to a top surface of the substrate; and a gate insulating layer (328) between the first word line and the first side surfaces of the first semiconductor patterns, the gate insulating layer extending between first source/drain regions of adjacent first semiconductor patterns.
In re claim 6, Or-Bach et al. shows (figs. 3H-3L) an interlayered insulating layer between the adjacent first semiconductor patterns, the interlayered insulating layer being in contact with the gate insulating layer and is formed of a material different from the gate insulating layer.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a three-dimensional semiconductor memory device, comprising: at least one first semiconductor pattern and at least one second semiconductor pattern on a substrate, the at least one first semiconductor pattern and the at least one second semiconductor pattern being spaced apart from each other in a first direction; a first word line between the at least one first semiconductor pattern and the at least one second semiconductor pattern, the first word line being adjacent to the at least one first semiconductor pattern; a second word line between the at least one first semiconductor pattern and the at least one second semiconductor pattern, the second word line being adjacent to the at least one second semiconductor pattern; and a shielding line between the first and second word lines, the shielding line being insulated from the first and second word lines.
The closest prior art references disclose the semiconductor patterns, the first and second word lines, but do not specifically disclose the shielding line between the first and second word lines, the shielding line being insulated from the first and second word lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Chang et al. (US 9,490,017 B2), Wu et al. (US 9,230,985 B1), Darwish (US 8,564,057), Or-Bach et al. (US Pub. 2020/0365883 A1), Kim et al. (US Pub. 2020/0043941 A1), Kim et al. (US Pub. 2020/0006434 A1), and Zhou et al. (US Pub. 2016/0351722 A1) also disclose various elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815